 14-36307-cgm           Doc        Filed 08/28/19
                                         Entered 08/28/19 09:59:25                                Main Document
                                         Pg 1 of 5
       Jennifer Shapiro aka Jennifer Shapiro-Mawbray


                                Southern                            NY
         14-36307-cgm



orm

      to Bankruptcy



      Mortgage Information

                       U.S. Bank Trust National Association, as
                       Trustee of the Bungalow Series III Trust
                                                                                                    6-1
                                                                               8   6      4   0

                      8 Lexington Avenue



                  Highland Mills, NY 10930




                                                **less suspense of $1,640.00                                  7,672.48
                                                                                                              0.00

                                                                                                          c   7,672.48

                                                                     05    01      2019



                                              Response to N
14-36307-cgm        Doc       Filed 08/28/19         Entered 08/28/19 09:59:25     Main Document
                                                     Pg 2 of 5

     Jennifer Shapiro aka Jennifer Shapiro-Mawbray                              14-36307-cgm




       /s/ Jonathan Schwalb                                         08 28 2019


       Jonathan Schwalb                                              Creditor's Attorney



       Friedman Vartolo, LLP




      85 Broad Street, Suite 501


      New York, NY 10004



        212     471     5100                                        bankruptcy@friedmanvartolo.com
 14-36307-cgm                  Doc         Filed 08/28/19                    Entered 08/28/19 09:59:25                                     Main Document
                                                                             Pg 3 of 5

BK Case               14-36307
                                      * Prior to 12/2011 payment changes were not required to be filed in courts or with Proof
BK Filing Date       6/26/2014
                                                                            of claim
 First Post date      7/1/2014
Pmt Change Filed     Fliling Date      Effective date          Amount                     PI              Escrow      Others     Comment
POC pmt Filed         8/3/2015            7/1/2014            $2,347.50                        $1,269.92 $1,077.58
Pmt Change Filed      4/5/2017            5/1/2017            $2,348.34                        $1,269.92 $1,078.42
Pmt Change Filed     1/12/2018            3/1/2018            $2,328.12                        $1,269.92 $1,058.20
Pmt Change Filed                                                 $0.00
       Date Rcvd   Amount Rcvd/Rvd     Amount Due             Due Date                Suspense
     11/19/2015       $2,405.72          $2,347.50             8/1/2015          $              58.22 Over here we have calculated the payment history on below details.
     12/17/2015       $2,405.72          $2,347.50             9/1/2015          $             116.44
      1/22/2016       $2,406.39          $2,347.50            10/1/2015          $             175.33
       3/1/2016       $2,405.72          $2,347.50            11/1/2015          $             233.55
      3/14/2016       $2,405.72          $2,347.50            12/1/2015          $             291.77
       4/5/2016       $2,406.43          $2,347.50             1/1/2016          $             350.70
      5/18/2016       $2,405.72          $2,347.50             2/1/2016          $             408.92
      6/17/2016       $2,405.72          $2,347.50             3/1/2016          $             467.14
      7/25/2016       $2,406.10          $2,347.50             4/1/2016          $             525.74
      9/12/2016       $2,408.82          $2,347.50             5/1/2016          $             587.06
      12/1/2016       $2,405.72          $2,347.50             6/1/2016          $             645.28
      1/17/2017       $2,405.72          $2,347.50             7/1/2016          $             703.50
       3/1/2017       $2,405.72          $2,347.50             8/1/2016          $             761.72
      3/30/2017       $3,307.27          $2,347.50             9/1/2016          $           1,721.49
       4/3/2017       $2,405.72          $2,347.50            10/1/2016          $           1,779.71
      4/25/2017       $2,348.34          $2,347.50            11/1/2016          $           1,780.55
       6/1/2017       $2,348.34          $2,347.50            12/1/2016          $           1,781.39
      7/17/2017       $2,350.49          $2,347.50             1/1/2017          $           1,784.38
      12/1/2017       $2,509.14          $2,347.50             2/1/2017          $           1,946.02
       3/5/2018       $2,328.12          $2,347.50             3/1/2017          $           1,926.64
      3/13/2018       $2,328.12          $2,347.50             4/1/2017          $           1,907.26
      3/14/2018       $2,328.12          $2,348.34             5/1/2017          $           1,887.04
                                         $2,348.34             6/1/2017          $            -461.30
                                         $2,348.34             7/1/2017          $          -2,809.64
                                         $2,348.34             8/1/2017          $          -5,157.98
                                         $2,348.34             9/1/2017          $          -7,506.32
                                         $2,348.34            10/1/2017          $          -9,854.66
                                         $2,348.34            11/1/2017          $         -12,203.00
                                         $2,348.34            12/1/2017          $         -14,551.34
                                         $2,348.34             1/1/2018          $         -16,899.68
                                         $2,348.34             2/1/2018          $         -19,248.02
                                         $2,348.34             3/1/2018          $         -21,596.36
                                         $2,348.34             4/1/2018          $         -23,944.70
                                         $1,031.00               Fees            $         -24,975.70
                                     Agreed Order Entered
     4/24/2018         $2,328.12         $3,500.00            Lumpsum            $             715.16
      5/2/2018         $2,328.12         $2,328.12             4/1/2018          $             715.16
     5/10/2018         $7,115.70         $3,615.70            4/15/2018          $           4,215.16
     5/22/2018        $10,847.10         $2,328.12             5/1/2018          $          12,734.14
     6/25/2018         $2,328.12         $3,615.70            5/15/2018          $          11,446.56
     7/27/2018         $2,328.12         $2,328.12             6/1/2018          $          11,446.56
     7/27/2018                           $3,615.70            6/15/2018          $           7,830.86
     7/27/2018                           $2,328.12             7/1/2018          $           5,502.74
     7/27/2018                           $3,615.70            7/15/2018          $           1,887.04
    11/13/2018        $2,328.12          $2,328.12             8/1/2018          $           1,887.04
    11/30/2018        $2,328.12          $3,615.70            8/15/2018          $             599.46
    12/21/2018        $2,328.12          $2,328.12            10/1/2018          $             599.46
      3/6/2019        $2,328.12          $2,328.12            11/1/2018          $             599.46
     3/19/2019        $4,656.24          $3,615.70            9/15/2018          $           1,640.00
     3/21/2019        $2,328.12          $2,328.12            12/1/2018          $           1,640.00
     5/15/2019        $2,328.12          $2,328.12             1/1/2019          $           1,640.00
     6/20/2019        $2,328.12          $2,328.12             2/1/2019          $           1,640.00
     7/19/2019        $2,328.12          $2,328.12             3/1/2019          $           1,640.00
                                                               4/1/2019          $           1,640.00 DUE
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
                                                                                 $           1,640.00
14-36307-cgm         Doc      Filed 08/28/19       Entered 08/28/19 09:59:25      Main Document
                                                   Pg 4 of 5



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
                                                                :
                                                                : CASE NO.: 14-36307-cgm
  IN RE:                                                        :
                                                                : CHAPTER: 13
  Jennifer Shapiro
                                                                :
  aka Jennifer Shapiro-Mawbray,                                    HON. JUDGE.: Cecelia G.
                                                                : Morris
                                                                :
  Debtor.
                                                                :
                                                                :




 ----------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

                    28 2019, I served a true copy of the annexed RESPONSE TO NOTICE
        On August ___,
 OF FINAL CURE PAYMENT by mailing the same by First Class Mail in a sealed
 envelope, with postage prepaid thereon, in a post office or official depository of the
 U.S. Postal Service within the State of New York, addressed to the last known
 address of the addressee, and the property address as indicated on the attached Service
 List annexed hereto.

                                                             By:/s/ Jonthan Schwalb
                                                                  ____________________
                                                             FRIEDMAN VARTOLO LLP
                                                             85 Broad Street, Suite 501
                                                             New York, New York 10004
                                                             T: (212) 471-5100
                                                             F: (212) 471-5150
14-36307-cgm       Doc      Filed 08/28/19   Entered 08/28/19 09:59:25   Main Document
                                             Pg 5 of 5


                                         SERVICE LIST


Jennifer Shapiro
8 Lexington Avenue
Highland Mills, NY 10930
Debtor

Warren Greher
Greher Law Offices, P. C.
1161 Little Britain Road
Suite B
New Windsor, NY 12553
Debtor’s Attorney

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603
Trustee

United States Trustee
Office of the United States Trustee
11A Clinton Ave.
Room 620
Albany, NY 12207
U.S. Trustee
